[Cite as In re D.W., 2017-Ohio-1486.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              DEFIANCE COUNTY


IN RE:
                                                             CASE NO. 4-16-23
        A.W.,

DEPENDENT CHILD.
                                                             OPINION
[LOUIS D. WIGGINS, IV - APPELLANT]


IN RE:
                                                             CASE NO. 4-16-24
        L.W., V.,

DEPENDENT CHILD.
                                                             OPINION
[LOUIS D. WIGGINS, IV - APPELLANT]


IN RE:
                                                             CASE NO. 4-16-25
        D.W.,

DEPENDENT CHILD.
                                                             OPINION
[LOUIS D. WIGGINS, IV - APPELLANT]


                Appeals from Defiance County Common Pleas Court
                                 Juvenile Division
                     Trial Court Nos. 32346, 31220-3, 31219-3

                                        Judgments Affirmed

                             Date of Decision: April 24, 2017
Case Nos. 4-16-23. 4-16-24, 4-16-25




APPEARANCES:

       W. Alex Smith for Appellant

       Joy S. O’Donnell for Appellee



SHAW, J.

       {¶1} Father-appellant, Louis D. Wiggins IV (“Wiggins”), brings these

appeals from the November 8, 2016, judgments of the Defiance County Common

Pleas Court, Juvenile Division, terminating his parental rights and responsibilities

with regard to his three children and awarding permanent custody of the children to

Defiance County Job and Family Services (“the Agency”). On appeal, Wiggins

argues that the trial court erred by denying his motion to be conveyed from prison

to the permanent custody hearing.

                      Relevant Facts and Procedural History

       {¶2} Wiggins and Markeisha Cofield-Wiggins had three children together,

D.W., born in August of 2009, L.W. born in October of 2010, and A.W., born in

February of 2015. On August 31, 2015, the Agency filed a complaint alleging that

all three children were Dependent children pursuant to R.C. 2151.04(C) and that

D.W. was also an abused child pursuant to R.C. 2151.031(B), (C) and (D).

Regarding the dependency allegations, the Agency contended that the children’s


                                        -2-
Case Nos. 4-16-23. 4-16-24, 4-16-25


environment warranted the State assuming the children’s guardianship. Regarding

the abuse allegation, the Agency contended that Wiggins physically abused D.W.,

causing significant bruising across D.W.’s chest. The physical abuse of D.W. was

observed by L.W. Later allegations indicated that Wiggins also burnt L.W.’s arm

with a cigarette.1

           {¶3} Wiggins and Markeisha initially denied the allegations; however, they

both later entered admissions to the Dependency allegations and the Agency

dismissed the Abuse allegation.                   The children were then adjudicated to be

Dependent and they were placed in the temporary custody of the Agency for one

year.

           {¶4} Meanwhile, as the case sub judice was proceeding, Wiggins was

indicted on four counts of Endangering Children in violation of R.C. 2919.22(B),

all felonies of the third degree. The indicted counts were related to Wiggins’ actions

against D.W. and L.W.

           {¶5} At the time the Endangering Children allegations were made, Wiggins

was on community control for a separate, prior Assault conviction. After the

Endangering Children allegations were made against Wiggins, his community




1
    Photographs of the injuries to D.W. and L.W. were included in the record.

                                                     -3-
Case Nos. 4-16-23. 4-16-24, 4-16-25


control was revoked on the Assault case and he was incarcerated on October 21,

2015.2

         {¶6} Shortly after Wiggins began serving his prison sentence on the prior

Assault case, Wiggins pled no contest to two of the four Endangering Children

counts: one count of Endangering Children related to D.W. and one count related

to L.W. Wiggins was convicted of both counts and was placed on community

control for 4 years with consecutive 30-month prison sentences reserved on each

count.

         {¶7} Wiggins was granted judicial release from his incarceration on January

21, 2016. On March 18, 2016, he was charged with operating a vehicle while

intoxicated and as a result there was a motion filed to revoke his community control

for the Endangering Children convictions. The motion to revoke also contained an

allegation that Wiggins had used “Spice” or synthetic marijuana.                               Wiggins’

community control was revoked and he was ordered to serve an aggregate prison

term of 54 months for the Endangering Children convictions.

         {¶8} On August 2, 2016, the Agency filed a motion seeking to convert its

temporary custody of the children to permanent custody. The Agency indicated that

Wiggins was incarcerated and would continue to be for years and that Markeisha

had made little or no progress on a number of issues in her case plan.


2
 According to the record, Wiggins was found in violation of his prior community control once for assaulting
Markeisha before these proceedings began, but his community control was not revoked at that time.

                                                   -4-
Case Nos. 4-16-23. 4-16-24, 4-16-25


         {¶9} On August 26, 2016, Wiggins filed a motion seeking to be transported

from prison to the final permanent custody hearing. The trial court summarily

denied that motion on August 29, 2016.

         {¶10} On October 11, 2016, the GAL who had been appointed in this matter

filed her report and recommendation. The GAL’s report contained a detailed

accounting of her involvement in this case. The GAL stated that both parents had

made little or no progress on the case plan and detailed how she reached that

conclusion. The GAL also indicated that the children had bonded significantly with

their foster family. The GAL concluded by recommending that the Agency be

granted permanent custody of the children.

         {¶11} On October 19, 2016, the trial court held a hearing on the Agency’s

permanent custody motion. Wiggins’ appointed counsel was present and Markeisha

had separate appointed counsel present; however, Wiggins did not appear due to his

incarceration and Markeisha did not appear despite being informed of the hearing.

The Agency then presented the testimony of three witnesses and rested its case.3

The trial court took the matter under advisement.




3
  Aside from testimony relative to Wiggins, including his crimes, his lack of progress on the case plan, and
his incarceration, there was a significant amount of testimony detailing Markeisha’s ongoing drug problem,
her failure to complete treatment, and her failure to seek out further treatment. It was also indicated that
Markeisha regularly missed appointments to meet with her children. As Markeisha has not appealed the
termination of her parental rights and responsibilities, we will not further address her failures related to the
case plan objectives. Similarly, Wiggins does not challenge the trial court’s decision on any issue other than
the denial of his motion to be transported to the permanent custody hearing.

                                                      -5-
Case Nos. 4-16-23. 4-16-24, 4-16-25


        {¶12} On November 8, 2016, the trial court filed its judgment entry on the

matter. The trial court made a number of factual findings leading to the legal

conclusions that the children could not be placed with either parent within a

reasonable period of time and that it was in the children’s best interest for the

Agency to be granted permanent custody of them. The trial court then terminated

the parental rights and responsibilities of Wiggins and Markeisha.

        {¶13} It is from this judgment that Wiggins appeals, asserting the following

assignment of error for our review.

                             Assignment of Error
        Appellant’s Sixth and Fourteenth Amendment Rights were
        violated when his motion to transport to the permanent custody
        hearing was denied.

        {¶14} In his assignment of error, Wiggins argues that the trial court erred by

denying his motion to be transported from prison to the permanent custody hearing.

Specifically, he contends that transport from the prison would not have been

cumbersome, and that while he was represented by counsel at the final hearing, he

was not able to assist in his own defense. Wiggins argues that since the right to

parent a child is a fundamental right, his due process rights were violated in this

case.

        {¶15} “Ohio courts have recognized that parents have a constitutionally-

protected right to be present at permanent custody hearings, but they have also

recognized that such a right is not absolute if the parent is incarcerated.” In re L.C.,

                                          -6-
Case Nos. 4-16-23. 4-16-24, 4-16-25


2d Dist. Montgomery Nos. 27174, 27175, 2016-Ohio-8188, ¶ 10, citing In re

A.L.W., 9th Dist. Summit No. 27312, 2016–Ohio–911; In re M.M., 4th Dist. Meigs

No. 14 CA 6, 2014–Ohio–5111. Courts have further held that the failure to transport

a parent from prison to a permanent custody hearing does not violate a parent’s due

process rights when: 1) the parent is represented at the hearing by counsel; 2) a full

record of the hearing is made; and 3) any testimony that the parent wishes to present

is able to be presented by deposition or by other means. L.C. at ¶ 11, citing In re

M.R., 2d Dist. Greene No.2010 CA 64, 2011–Ohio–3733, ¶ 15, citing In re Joseph

P., 6th Dist. Lucas No. L-02-1385, 2003-Ohio-2217, ¶ 52.

       {¶16} A trial court is provided with discretion to determine whether to bring

an incarcerated parent to a permanent custody hearing. In re R.D., 2d Dist. Clark

No. 08-CA-26, 2009-Ohio-1287, ¶ 12, citing In re Joseph P., supra, at ¶ 51, citing

State ex rel. Vanderlaan v. Pollex, 96 Ohio App. 3d 235, 236 (1994). Therefore, we

will not reverse a trial court’s decision denying a motion to convey absent an abuse

of discretion. An abuse of discretion constitutes a decision that is unreasonable,

arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219

(1983).

       {¶17} In this case it is undisputed that Wiggins was represented by counsel

at the final hearing and that a full record of the hearing was made. Although

Wiggins argues that he was unable to assist in his own defense, he did not file


                                         -7-
Case Nos. 4-16-23. 4-16-24, 4-16-25


anything with the trial court indicating what specific testimony he wished to

establish that his attorney could not present on his behalf. Moreover, there is no

indication Wiggins was denied the ability to present deposition testimony if he

wished to testify and he did not file any affidavits with the trial court. His desire to

contest the Agency’s permanent custody was presented to the trial court and

Wiggins’ attorney did represent his interests by cross-examining the Agency’s

witnesses.

       {¶18} Furthermore, Wiggins’ expected release date from prison was

September 18, 2020, indicating that it would be years before Wiggins could make

any meaningful progress on his case plan.           Wiggins was also incarcerated

specifically for harming two of his children.

       {¶19} In similar circumstances, other Ohio Appellate Courts have

determined that the trial court did not abuse its discretion in denying a motion to

convey an incarcerated parent to a permanent custody hearing. See In re R.L., 2d

Dist. Greene Nos. 2012CA32, 2012CA33, 2012-Ohio-6049, ¶ 29 (finding that

where an incarcerated parent was represented by separate counsel, a record was

made, and the parent did not identify additional testimony that the parent would

provide that would affect the outcome of the hearing, there was no abuse of

discretion in denying a motion to convey); In re M.R., 2d Dist. Greene No.




                                          -8-
Case Nos. 4-16-23. 4-16-24, 4-16-25


2010CA64, 2011-Ohio-3733; In re S.G., D.G., 2d Dist. Greene No. 2009-CA-46,

2010-Ohio-2641, ¶ 23.

       {¶20} In sum, Wiggins was represented by counsel at the final hearing, a full

record was made and Wiggins has not demonstrated any testimony that he would

have presented that could have changed the outcome of this case. Wiggins was also

incarcerated for multiple years specifically for harming his children, preventing him

from making any meaningful progress on his case plan objectives. Thus while a

trial court may have to carefully determine whether to grant or deny a motion to

convey an incarcerated parent to a permanent custody hearing, we cannot find that

the trial court abused its discretion under these particular circumstances. Therefore,

Wiggins’ assignment of error is overruled.

                                     Conclusion

       {¶21} For the foregoing reasons the assignment of error is overruled and the

judgments of the Defiance County Common Pleas Court, Juvenile Division, are

affirmed.

                                                                Judgments Affirmed

PRESTON, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                         -9-